UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6361



CHARLES M. MOODY,

                                              Plaintiff - Appellant,

          versus


EDDIE PEARSON, Chief Warden; JOANNE MCCARTHY;
FRED SCHILLING, Health Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-36-2)


Submitted:   July 26, 2001                 Decided:   August 6, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Moody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles M. Moody appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Moody v. Pearson, No. CA-01-36-2 (E.D. Va.

Feb. 13, 2001).   Moody’s motions for production of documents and

for a temporary restraining order are denied.     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2